Title: To George Washington from Frederick Weissenfels, 2 May 1789
From: Weissenfels, Frederick
To: Washington, George



May 2th 1789

The Memorial of Frederick Weissenfels Most Respectfully Sheweth.
That he being far advanced in Years, And having no Mechanical Occupation nor any other employ, whereby he might Enjoy among his fellow Citizens a Comfortable subsistance he finds himself in Consequence thereof under Considerable Embarresments—his Character and Conduct in the Service of the United States during the late War he flatters himself is well known to your Excellency.
Therefore in full reliance, Your Memorialist presumes Most Respectfully to Intreat Your Excellency would be pleased to grant him the Office of a Land and tide Waiter, or any other employ in the revenue department, as in your Wisdom it should be Judged best; And he hopes to Discharge the Trust reposed in him with precision and Exactness.

Fredk Weissenfels

